UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                        Sergeant ROBERT W. CUTSHAW
                          United States Army, Appellant

                                   ARMY 20130873

              Headquarters, Third Army, United States Army Central
               Edye Moran and Kirsten V. Brunson, Military Judges
    Lieutenant Colonel Martin N. White, Acting Staff Judge Advocate (pretrial)
          Colonel Brendan M. Donahoe, Staff Judge Advocate (post-trial)


For Appellant: Colonel Kevin Boyle, JA; Amy E. Nieman, JA; Captain Patrick J.
Scudieri, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major Daniel D. Derner, JA; Captain
Timothy C. Donahue, JA (on brief).

                                    28 March 2016

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his pleas, of two specifications of violating a lawful general
regulation and three specifications of maltreatment of subordinates in violation
of Articles 92 and 93, Uniform Code of Military Justice, 10 U.S.C. §§ 892, 893
(2012) [hereinafter UCMJ]. The military judge sentenced appellant to a bad-
conduct discharge and reduction to the grade of E-1. The convening authority
approved the findings and sentence as adjudged. *




*
 Pursuant to agreement between the parties in the stipulation of fact (Prosecution
Exhibit 1), the military judge granted seven days confinement credit for violations of
Article 13, UCMJ. The confinement credit was rendered moot because appellant was
not sentenced to confinement.
CUTSHAW—ARMY 20130873

        This case is before us for review under Article 66, UCMJ. Appellant raises
five assignments of error to this court, one of which warrants discussion but no
relief.

                             LAW AND DISCUSSION

       The convening authority took action 354 days after the sentence was adjudged,
and the record of trial did not arrive at this court until 428 days had elapsed. The
record in this case consists of two volumes and the trial transcript is 205 pages. The
government concedes it is attributable for at least 365 days of this total period. In a
memorandum dated five weeks after action was taken, the staff judge advocate
explained the delay was due to the removal from duties of an assigned court reporter
and the limited availability of the convening authority. There was no explanation in
the record, however, for the seventy-four days between action and the delivery of the
record of trial to this court.

       While we find no justifiable reason for the presumptively unreasonable delay,
appellant is not entitled to relief in this case. Appellant concedes he suffered no
prejudice and we, likewise, find no prejudice as a result of the delay. Absent any due
process violation in the post-trial processing of appellant’s case, we must still review
the appropriateness of the sentence in light of the unjustified delay. UCMJ art. 66(c);
United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002) (“[Pursuant to Article
66(c), UCMJ, service courts are] required to determine what findings and sentence
‘should be approved,’ based on all the facts and circumstances reflected in the record,
including the unexplained and unreasonable post-trial delay.”). See generally United
States v. Toohey, 63 M.J. 353, 362-63 (C.A.A.F. 2006); United States v. Ney, 68 M.J.
613, 617 (Army Ct. Crim. App. 2010); United States v. Collazo, 53 M.J. 721, 727
(Army Ct. Crim. App. 2000).

       After reviewing the facts and circumstances of this case, we find the sentence
as approved by the convening authority to be appropriate. Consequently, despite the
government’s failure to meet its obligation to provide timely post-trial processing of
the record, relief is not warranted here.

                                   CONCLUSION

      Upon consideration of the entire record, we find the findings of guilty and the
sentence as approved by the convening authority correct in law and fact.
Accordingly, the findings of guilty and the sentence are AFFIRMED.

                                       FOR THE
                                       FOR THE COURT:
                                               COURT:



                                       JOHN P. TAITT
                                       JOHN P. TAITT
                                       Acting Clerk of Court
                                       Acting Clerk of Court

                                       2